Citation Nr: 0936874	
Decision Date: 09/28/09    Archive Date: 10/09/09

DOCKET NO.  99-20 698	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim for basic eligibility for Department of 
Veterans Affairs death benefits


WITNESSES AT HEARING ON APPEAL

Appellant and two friends (providing lay testimony)


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a June 1999 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manila, the 
Republic of the Philippines.  

The Board denied this issue in an August 2001 decision which 
the appellant then appealed to the United States Court of 
Appeals for Veterans Claims (CAVC).  Pursuant to a Judgment 
rendered in May 2004, the CAVC vacated the Board's August 
2001 decision and remanded the case back to the Board; that 
action was affirmed by the United States Court of Appeals, 
Federal Circuit in a March 2008 decision.

This case was previously before the Board in September 2008 
at which time it was remanded to address due process 
considerations.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The appellant filed an original claim for VA death 
benefits in approximately 1964.  

2.  In August 1964, the service department certified that the 
appellant's (deceased) spouse had no service as a member of 
the Philippine Commonwealth Army, including the recognized 
guerrillas, in the service of the U.S. Armed Forces during 
World War II.

3.  By a letter dated in September 1964, the RO notified the 
appellant that service department records revealed that her 
spouse did not render valid military service with the Armed 
Forces of the United States, and that her claim for death 
benefits was denied.  The appellant did not appeal that 
determination and the decision became final.

4.  The appellant filed to reopen her claim for VA death 
benefits in 1999.

5.  Additional evidence submitted since the September 1964 
final decision is cumulative or redundant of the evidence 
previously of record or is not so significant by itself or in 
the context of the evidence previously of record that it must 
be considered in order to fairly decide the merits of the 
claim.


CONCLUSIONS OF LAW

New and material evidence to reopen the appellant's claim for 
VA death benefits based on qualifying military service has 
not been received.  38 U.S.C.A. §§ 107, 5108 (West 1991); 38 
C.F.R. §§ 3.1, 3.8, 3.9, 3.156(a), 3.203(a) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Duty to Assist

	Duty to Notify

The Veterans Claims Assistance Act of 2000 (VCCA), 38 
U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2009), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2008) requires VA to assist a claimant at the time he or she 
files a claim for benefits.  As part of this assistance, VA 
is required to notify claimants of the information and 
evidence necessary to substantiate their claims.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1).  

In order to meet the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the 
claimant about the information and evidence necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Beverly v. Nicholson, 
19 Vet. App. 394, 403 (2005), (outlining VCAA notice 
requirements).  For "applications for benefits pending before 
VA on or filed after" May 30, 2008, as here, 38 C.F.R. § 
3.159(b)(1) no longer requires that VA request that the 
claimant provide any evidence in his or her possession that 
pertains to the claim.  See 73 Fed. Reg. 23353, 23354 (Apr. 
30, 2008).

The United States Court of Appeals for Veterans Claims 
(Court) has held that in cases where the appellant alleges 
eligibility for VA benefits based on a spouse's claimed 
recognized guerrilla service or service in the Philippine 
Army during World War II, VA is obligated by the VCAA to 
inform the appellant of the information or evidence necessary 
to prove the element of Veteran status.  Palor v. Nicholson, 
21 Vet. App. 325, 331 (2007) ("Since Veteran status is 
frequently a dispositive issue in claims filed by Philippine 
claimants, some tailoring of VCAA notice concerning proof of 
Veteran status is necessary in most, if not all, cases.").

Specific to requests to reopen, the claimant must be notified 
of both the reopening criteria and the criteria for 
establishing the underlying claim.  See Kent v. Nicholson, 20 
Vet. App. 1 (2006).

In this case, in a letter issued in November 2008, the RO 
notified the appellant of the information and evidence needed 
to substantiate her eligibility claim for VA death benefits.  
She was also advised of the reason for the prior denial of 
her claim, the applicable definition of new and material 
evidence, and of the elements and types of evidence required 
to substantiate her claim.  She was advised of the evidence 
she was expected to provide and of the assistance which VA 
would provide in obtaining evidence.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b)(1).  The RO then 
reconsidered the claim in a May 2009 Supplemental Statement 
of the Case.  See Overton v. Nicholson, 20 Vet. App. 427, 435 
(2006); see also Medrano v. Nicholson, 21 Vet. App. 165 
(2007) (holding that a notice error may be cured by providing 
compliant notice, followed by a readjudication); see also 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as an Statement of the Case 
or Supplemental Statement of the Case, is sufficient to cure 
a timing defect).

The notice letter discussed included specific information 
regarding Veteran status.  As set forth in more detail below, 
the service department has certified that the appellant's 
(deceased) spouse (the service member upon whose service her 
claim for benefits is predicated) had no service as a member 
of the Philippine Commonwealth Army, including the recognized 
guerrillas, in the service of the U.S. Armed Forces during 
World War II.  The Board is bound by this certification. See 
Soria v. Brown, 118 F.3d 747, 749 (Fed. Cir. 1997); Palor, 21 
Vet. App. at 332 ("The Federal Circuit's decision in Soria 
recognizes that service department certifications that 
Philippine service either qualifies or does not qualify the 
claimant for Veteran status are conclusive and binding on 
VA."); Duro v. Derwinski, 2 Vet. App. 530, 532 (1992).  In 
light of this binding certification, any VCAA notification 
error in this case is non-prejudicial as the appellant is not 
entitled to benefit as a matter of law.  See Valiao v. 
Principi, 17 Vet. App. 229 (2003); see also Palor, 21 Vet. 
App. at 332-33 ("Therefore, in assessing whether the 
appellant was prejudiced by VA's failure to notify him of the 
various methods available for proving Philippine Veteran 
status, the Court can conclude only that because the 
appellant is currently ineligible for VA benefits as a matter 
of law based on the [the service department's] refusal to 
certify the appellant's service, he was not prejudiced by the 
section 5103(a) notice error.").

The U.S. Court of Appeals for the Federal Circuit previously 
held that any error in VCAA notice should be presumed 
prejudicial, and that VA must bear the burden of proving that 
such an error did not cause harm.  Sanders v. Nicholson, 487 
F.3d 881 (2007).  However, the U.S. Supreme Court has 
recently reversed that decision, finding it unlawful in light 
of 38 U.S.C.A. § 7261(b)(2), which provides that, in 
conducting review of decision of the Board, a court shall 
take due account of the rule of prejudicial error.  The 
Supreme Court in essence held that - except for cases in 
which VA has failed to meet the first requirement of 38 
C.F.R. § 3.159(b) by not informing the claimant of the 
information and evidence necessary to substantiate the claim 
- the burden of proving harmful error must rest with the 
party raising the issue, the Federal Circuit's presumption of 
prejudicial error imposed an unreasonable evidentiary burden 
upon VA and encouraged abuse of the judicial process, and 
determinations on the issue of harmless error should be made 
on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 
1696 (2009).  The Board therefore concludes that any 
deficiency in the provided VCAA notice with respect to 
establishing the appellant's basic eligibility for VA 
benefits cannot affect the outcome of that claim.  Any such 
error therefore is harmless and not prejudicial to the claim 
ands no further action is required.  

        Duty to Assist

Under the VCAA, VA also has a duty to assist claimants in the 
development of a claim.  This includes assisting the claimant 
in procuring service treatment records and other relevant 
evidence, and providing a VA examination when necessary.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

A review of the record indicates that all necessary evidence 
relative to this claim has been obtained and associated with 
the claims file.  The RO has secured the necessary 
information from the service department and contacted it 
twice for service verification.  The appellant has identified 
no other pertinent evidence, nor is there any indication of 
relevant, outstanding evidence.  Given the nature of the 
issue on appeal, the Board finds that there is no need for a 
VA medical examination or opinion.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c).

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
development action is necessary in this case.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).  All necessary development has 
been accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  Significantly, the appellant has not 
identified any additional existing evidence that is necessary 
for a fair adjudication of the claim that has not been 
obtained.  Hence, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of her claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Factual Background

It appears that the appellant initially filed a claim for VA 
death benefits in 1964, maintaining that she is entitled to 
death benefits from VA based on her (deceased) spouse's 
military service during World War II.  The record indicates 
that the RO informed the appellant that she was not eligible 
for VA death benefits by a letter dated in September 1964.  
In reaching this decision, the RO explained to the appellant 
that her deceased spouse was not a member of the Philippine 
Commonwealth Army (USAFFE) and did not have recognized 
guerilla service; the file contains certification from the 
service department to this effect dated in August 1964.  The 
appellant did not appeal that decision and it became final.  

No further correspondence was received from the appellant 
until February 1999, when she wrote to the RO inquiring about 
her claim for death benefits and claiming entitlement to such 
benefits.  The RO responded with a March 1999 letter 
indicating that an attempt had been made to verify her 
spouse's service in 1964, but that the U.S. Army had 
certified that her spouse had no service as a member of the 
Philippine Commonwealth Army, including the recognized 
guerrillas, in service of U.S. armed forces.  The RO advised 
the appellant that if she desired a formal decision 
concerning her entitlement as a surviving spouse, she should 
file a claim.

The appellant submitted a formal claim (VA Form 21-534) for 
dependency and indemnity compensation in April 1999, which 
represents her claim to reopen.  In support of her claim, she 
submitted a death certificate indicating that her spouse had 
died in March 1964 at age 45 due to peptic ulcer.  She also 
submitted a copy of her spouse's processing affidavit.  The 
RO responded in June 1999 with a letter confirming its denial 
of death benefits, noting that the service department had 
certified that her spouse had no valid military service.

In October 1999, the appellant submitted her substantive 
appeal and a certificate from the Office of the Sangguniang 
Pambarangay.  The certificate indicated that the appellant's 
spouse was a World War II guerrilla, as per "information 
gathered from reliable barangaymates."

The RO again attempted to verify the service of the 
appellant's spouse in October 1999.  The response received 
from the National Personnel Records Center (NPRC) in December 
1999 indicated that no change was warranted in the prior 
negative certification.

The appellant submitted an affidavit in February 2000, 
swearing that her spouse was a member of the USAFFE and had 
been inducted on December 27, 1941, serving with an anti-
sabotage unit.  She maintained that when he returned home 
from the war in 1946, he was already suffering from 
complicated diseases.  A joint affidavit was received in 
December 2000, indicating that the affiants personally knew 
the appellant's spouse, and that he was attesting that he was 
a "former member of U.S. Veterans."

The appellant was afforded a hearing before the undersigned 
Veterans Law Judge in June 2001.  Two of her friends also 
appeared to offer testimony.  Both the appellant and her 
friends testified that they could not remember the spouse's 
dates of service.  The appellant stated that her spouse had 
not served under any name other than the one previously 
provided to the RO.  She indicated that she did not know 
whether her spouse served in the regular Philippine Army or 
whether he was one of the guerrilla forces.

The Board denied the claim in an August 2001 decision (which 
was appealed and later vacated).  In February 2002, the 
appellant provided an affidavit, indicating that her husband 
had served with a guerilla unit during World War II and died 
as a result of peptic ulcer which developed during his period 
of service.  In April 2003, the appellant provided testimony 
at a hearing held at the RO and at that time, she indicated 
that she had no additional evidence to submit.  A neighbor 
and town mate, J.V., also provided testimony and indicated 
that the appellant's (deceased) spouse was a Veteran and had 
served during World War II.  The appellant was again advised 
of the denial of the claim in July 2003.  

Analysis

The appellant contends that she is entitled to death benefits 
from VA based on her deceased spouse's military service 
during World War II.  Dependency and indemnity compensation 
and death pension benefits may be paid to the surviving 
spouse of a Veteran in certain circumstances.  See generally 
38 U.S.C.A. §§ 1310, 1541.

As a predicate requirement for a grant of VA benefits, a 
claimant must establish that he or she is a claimant as 
defined in VA statute and regulation.  It has been held that 
a person seeking VA benefits must first establish by a 
preponderance of the evidence that the service member upon 
whose service such benefits are predicated has attained the 
status of Veteran.  D'Amico v. West, 12 Vet. App. 264 (1999) 
rev'd on other grounds, 209 F.3d 1322 (2000); Holmes v. 
Brown, 10 Vet. App. 38, 40 (1997).  Eligibility for VA 
benefits is based on statutory and regulatory provisions 
which define an individual's legal status as a Veteran of 
active military service.  See 38 U.S.C.A. §§ 101(2), 101(24); 
38 C.F.R. §§ 3.1, 3.6.  

A Veteran is defined as "a person who served in the active 
military, naval, or air service, and who was discharged or 
released therefrom under conditions other than dishonorable."  
38 U.S.C.A § 101(2); 38 C.F.R. § 3.1(d).  See Selley v. 
Brown, 6 Vet. App. 196, 198 (1994).  Veteran of any war" 
means any Veteran who served in the active military, naval or 
air service during a period of war.  38 C.F.R. § 3.1(e).  
Service as a Philippine Scout is included for pension, 
compensation, dependency and indemnity compensation (DIC) and 
burial allowances.  Those inducted between October 6, 1945 
and June 30, 1947, inclusive, are included for compensation 
benefits and DIC.  Service in the Commonwealth Army of the 
Philippines from and after the dates and hours when called 
into service of the Armed Forces of the United States by 
orders issued from time to time by the General Officer, U.S. 
Army, pursuant to the Military Order of the President of the 
United States dated July 26, 1941, is included for 
compensation benefits, but not for pension benefits.  Service 
department certified recognized guerrilla service, and 
unrecognized guerrilla service under a recognized 
commissioned officer (only if the person was a former member 
of the United States Armed Forces (including the Philippine 
Scouts), or the Commonwealth Army, prior to July 1, 1946) is 
included for compensation benefits, but not for pension or 
burial benefits.  38 U.S.C.A. § 107; 38 C.F.R. § 3.40(c) and 
(d).  

Active service will be the period certified by the service 
department.  38 C.F.R. § 3.41(a) and (d).  Only service 
department records can establish if and when a person was 
serving on qualifying active service.  Venturella v. Gober, 
11 Vet. App. 340, 341 (1997); Cahall v. Brown, 7 Vet. App. 
232, 237 (1994).  The service department's findings are 
binding and conclusive upon VA. VA does not have the 
authority to alter the findings of the service department.  
Duro v. Derwinski, 2 Vet. App. 530, 532 (1992); see Soria v. 
Brown, 118 F.3d 747, 749 (Fed. Cir. 1997).

For the purpose of establishing entitlement to VA benefits, 
VA may accept evidence of service submitted by a claimant, 
such as a DD Form 214, Certificate of Release or Discharge 
from Active Duty, or original Certificate of Discharge, 
without verification from the appropriate service department 
under the following conditions: (1) the evidence is a 
document issued by the service department; (2) the document 
contains needed information as to length, time and character 
of service; and, (3) in the opinion of the Department of 
Veterans Affairs the document is genuine and the information 
contained in it is accurate.  38 C.F.R. § 3.203(a).

In the present case, a claim of entitlement to basic 
eligibility for Department of Veterans Affairs (VA) 
disability benefits was originally denied by the RO in 
September 1964.  The RO denied the appellant's claim for 
eligibility for VA death benefits because the service 
department had certified in August 1964 that the appellant's 
spouse had no service as a member of the Philippine 
Commonwealth Army, including the recognized guerrillas, in 
the service of the United States Armed Forces.  That decision 
was not appealed and is final.  See 38 U.S.C.A. § 7105; 
38 C.F.R. § 20.1103.  

The appellant sought to reopen the claim in 1999.  Generally, 
a claim which has been denied in an unappealed RO decision or 
an unappealed Board decision may not thereafter be reopened 
and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  However, 38 
U.S.C.A. § 5108 provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.  Hence, before reaching 
the issue of whether basic eligibility is warranted, the 
Board must first determine whether the claim may be reopened.  
See Elkins v. West, 12 Vet. App. 209, 218- 19 (1999) (en 
banc); see also 38 U.S.C. A. § 5108; Hodge v. West, 155 F.3d 
1356, 1359-60 (Fed. Cir. 1998).

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by a claimant since the last final denial 
on any basis to determine whether a claim must be reopened.  
See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).  Here, the 
last final denial pertinent to the claim was the September 
1964 decision.  Furthermore, for purposes of the "new and 
material" analysis, the credibility of the evidence is 
presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 
(1992).

Based on this procedural history, the appropriate question 
for consideration is whether new and material evidence has 
been received to reopen the claim.  In order for evidence to 
be sufficient to reopen a previously disallowed claim, it 
must be both new and material.  If the evidence is new, but 
not material, the inquiry ends and the claim cannot be 
reopened.  See Smith v. West, 12 Vet. App. 312, 314 (1999).  
If it is determined that new and material evidence has been 
submitted, the claim must be reopened.  The VA may then 
proceed to evaluate the merits of the claim on the basis of 
all evidence of record, but only after ensuring that the duty 
to assist the claimant in developing the facts necessary for 
the claim has been satisfied.

For claims filed prior to August 29, 2001, new and material 
evidence is defined as evidence not previously submitted to 
agency decisionmakers which bears directly and substantially 
upon the specific matter under consideration; which is 
neither cumulative nor redundant; and which, by itself or in 
connection with evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  

When the claim was last finally denied in September 1964 RO 
determination, the evidence of record at that point in time 
failed to verify that the appellant's spouse had service 
rendering her eligible to receive VA death benefits.  The 
Court has clarified that, with respect to the issue of 
materiality, the newly presented evidence need not be 
probative of all the elements required to award the claim.  
Evans v. Brown, 9 Vet. App. 273 (1996).  Rather, the reasons 
for the final disallowance must be considered in determining 
whether the newly submitted evidence is material.  Id.  Such 
evidence must tend to prove the merits of the claim as to 
each essential element that was a reason for that last final 
disallowance of the claim.  Id.

Thus, for evidence in this case to be considered new and 
material, the appellant must submit evidence from a United 
States service department showing the appropriate military 
service.  In the instant case, the Board finds that new and 
material evidence has not been received to reopen the 
appellant's claim for basic eligibility for VA death 
benefits.  Evidence submitted since the final 1964 RO 
decision consists of letters and statements from the 
appellant; documents bearing the designation of Philippine 
government offices, some of which refer to the appellant's 
spouse as a Veteran; hearing testimony provided in 2001 and 
2003 by the appellant and other witnesses; affidavits 
presented by the appellant and others to the effect that the 
appellant's spouse was a Veteran of World Ward II; and a 
negative response from the NPRC dated in 1999.

While some of the aforementioned listed evidence is "new" in 
that it was not submitted for consideration previously, none 
of the evidence is both new and material.  The Court has held 
that "VA is prohibited from finding, on any basis other than 
a service department document, which VA believes to be 
authentic and accurate, or service department verification, 
that a particular individual served in the U.S. Armed 
Forces."  Duro v. Derwinski, 2 Vet. App. 530, 532 (1992).  In 
addition, the Board notes that "service department findings 
are binding on the VA for purposes of establishing service in 
the U.S. Armed Forces."  Id.; see also Dacoron v. Brown, 4 
Vet. App. 115, 120 (1993).  The record contains both 1964 and 
1999 certifications from official sources as described in 
38 C.F.R. § 3.203, indicating that the appellant's (deceased) 
spouse had no service as a member of the Philippine 
Commonwealth Army, including the recognized guerrillas, in 
the service of the U.S. Armed Forces during World War II.  
Therefore, the various documents the appellant has submitted, 
including those from the government of the Philippines, have 
no bearing upon the resolution of this matter and could not, 
as a matter of law, establish qualifying service.  None of 
the evidence submitted by the appellant since 1964 is 
relevant and probative to the question at hand and, 
therefore, the submitted information is not new and material 
evidence, within the meaning of the cited legal authority.  

The appellant's own statements and testimony offered since 
the September 1964 decision are insufficient to reopen this 
claim.  The RO has previously considered and rejected her 
contentions regarding her reported eligibility for VA death 
benefits; as such, her additional statements to the same 
effect cannot be held to be "new" evidence.  Reid v. 
Derwinski, 2 Vet. App. 312 (1992).

The Board stresses to the appellant that establishing Veteran 
status with service in the Philippine Commonwealth Army is 
limited by the requirements and proscriptions of 38 C.F.R. § 
3.203 and § 3.40.  These provisions require that an applicant 
prove service in the Philippine Commonwealth Army with either 
official documentation issued by a United States service 
department or verification of the claimed service by such a 
department.  Soria, 118 F.3d at 748; Palor v. Nicholson, 21 
Vet. App. 325 (2007).  There are no other means.  Id.  
Accordingly, as new and material evidence has not been 
submitted, the appellant's prior claim for eligibility for VA 
death benefits cannot be reopened and remains denied.


ORDER

New and material evidence not having been submitted to reopen 
a claim for basic eligibility for VA death benefits, the 
claim remains denied.


____________________________________________
D. C. SPICKLER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


